                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                      AT AKRON

                                                          )
    DRIPS HOLDINGS, LLC,                                  )
                                                          )
                        Petitioner,                       )        Case No: 5:21-mc-00017-PAB
                                                          )
    v.                                                    )        Judge Pamela A. Barker
                                                          )
    QUOTEWIZARD.COM LLC,                                  )        Arising from Joseph Mantha v.
                                                          )        QuoteWizard.com, LLC, No.
                         Respondent.                      )        1:19-cv-12235-LTS (D. Mass.)
                                                          )

RESPONDENT’S MOTION TO STAY ITS RESPONSE DEADLINE TO PETITIONER’S
 MOTION TO QUASH PENDING FORTHCOMING RULINGS THAT WILL AFFECT
                    OR GOVERN THIS DISPUTE

         Now Comes Respondent QuoteWizard.com LLC (“QuoteWizard”) and respectfully moves

this Court to stay its response deadline to Petitioner Drips Holdings, LLC’s (“Drips”) Motion to

Quash [ECF No. 1], which is currently March 29, 2021, pending forthcoming rulings that will

impact, or govern this dispute at least in part, and will therefore affect QuoteWizard’s response,

namely: (1) an expected forthcoming ruling in the underlying case in the District of Massachusetts1

concerning the burden to Drips in producing the records at issue under the subpoena that is the

subject of the motion to quash, and (2) a ruling from this Court on the pending motion to intervene

and transfer.2 If the Court grants QuoteWizard’s request for a stay, QuoteWizard will promptly




1
 Joseph Mantha v. QuoteWizard.com, LLC, Case No. 1:19-cv-12235-LTS (D. Mass.). By Order dated
March 16, 2021, a copy of which was filed with this Court (see ECF No. 8, Ex. 1), the Honorable Leo T.
Sorokin requested that the parties therein file supplemental briefing on the issue of the burden to Drips in
producing the records at issue under the subpoena. A ruling on the same is expected soon.
2
 Plaintiff Joseph Mantha has filed a motion to intervene in this action and transfer the same to the United
State District Court for the District of Massachusetts (see ECF No. 9), where the underlying case is pending.
notify this Court when the forthcoming ruling is issued from the District of Massachusetts and will

file a copy of the same herein.

       In the alternative, QuoteWizard requests a ten-day extension of its March 29, 2021

response deadline, or to and including April 8, 2021. Drips’s counsel has assented to the

alternative requested relief of a ten-day extension, but does not assent to QuoteWizard’s request

to stay its response deadline pending the forthcoming rulings.

       In further support of this Motion, QuoteWizard files herewith its memorandum of law.

       WHEREFORE, QuoteWizard respectfully requests that the Court grant this motion and

stay QuoteWizard’s response deadline to Drips’s Motion to Quash, which is currently March 29,

2021, until the issuance of the aforementioned, forthcoming rulings, or in the alternative extend its

response deadline by ten days, to and including April 8, 2021.

                                              Respectfully submitted,

                                              /s/ Melissa Foster Bird
                                              Melissa Foster Bird (Ohio Bar No. 0064670)
                                              Nelson Mullins Riley & Scarborough LLP
                                              949 Third Ave., Ste. 200
                                              Huntington, WV 25701
                                              (304) 526-3500
                                              (304) 526-3599 FAX
                                              melissa.fosterbird@nelsonmullins.com

                                              Attorneys for Respondent QuoteWizard.com LLC




                                                 2
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on March 29, 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic
filing to all attorneys of record registered with the Court’s CM/ECF system as follows, and has
e-mailed a copy of this document to the below counsel if not registered:

Jesse L. Taylor, Esq.
Squire Patton Boggs (US) LLP
41 South High Street
Columbus, OH 43215
jesse.taylor@squirepb.com

Eric J. Troutman, Esq.
Squire Patton Boggs (US) LLP
555 South Flower Street, 31st Floor
Los Angeles, CA 90071
eric.troutman@squirepb.com

Matthew P. McCue, Esq.
The Law Office of Matthew P. McCue
1 South Avenue, Suite 3
Natick, MA 01760
mmccue@massattorneys.net

Edward A. Broderick, Esq.
Broderick Law, P.C.
176 Federal Street, Fifth Floor
Boston, MA 02110
ted@broderick-law.com

Anthony I. Paronich, Esq.
Paronich Law, P.C.
350 Lincoln Street, Suite 2400
Hingham, MA 02043
anthony@paronichlaw.com

Alex M. Washkowitz, Esq.
Jeremy Cohn, Esq.
CW Law Group, P.C.
188 Oaks Road
Framingham, MA 01701
alex@cwlawgrouppc.com

                                             /s/ Melissa Foster Bird



                                                3
